AFFIRM Opinion Filed December 5, 2012.




                                                In The
                                  Qtiurt nf T).1rzt1!
                          fiftIi Htrirt JEf rxa tt Ji11w
                                        No. 05-11-01282-CR


                           SAMUEL WILLARD TAYLOR, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee


                       On Appeal from the 291st Criminal District Court
                                    I)allas County, Texas
                            Trial Court Cause No. Fl 0-72404-U


                               MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                   Opinion By Justice Moseley

        A jury convicted Samuel Willard Taylor of aggravated sexual assault of a child under six

years of age. He asserts two issues in this appeal: (1) the evidence was legally insufficient to prove

the element of penetration, and (2) the trial court erred by including a definition of reasonable doubt

in the july charge. The background and facts of the case are well-known to the parties thus, we do

not recite them here. Because all dispositive issues are settled in law, we issue this memorandum

opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial court’s judgment.
              I avlors first issue challenges the evidence sho\inu he penetrated the victim’s sexual organ.

  The child victim testified that laylor penetrated her vagina with his linger. The State could meet

  its   burden throui,h the testimony of the child victim alone See Tux.                                  COOL, CRIM. PROC. ANN.                  Art.

 38.07() (West Supp. 2011 ); Lee                   i’.   State. 186 S.W.3d 649.655 (l cx. App. ——Dallas 2006. pet. reid).

 We overrule Taylor’s first issue.

              taylor’s second issue challenges the jury charge. which included the fbllowing instruction:

 “It is not required that the I3rosecution proves guilt beyond all possible doubt; it is required that the

 prosecution’s proof excludes all reasonable doubt’ concerning the defendant’s guilt.” This Court

 previously considered this instruction and concluded                            it   (loes not define “reasonable doubt.” 0 ‘(‘anus

 i’.   State. 140 S.W.3d 695, 702 (Tex. App.— Dallas 2003, pet. reid): accord Bates v. State, 164
S.W.3d 928. 93 1 (Tex. App.—Dallas 2005, no pet.). We overrule Taylor’s second issue.

            Having resolved Taylor’s two issues. we affirm the trial court’s judgment.




                                                                                 JIM MOSELEY
                                                                                 JusTicE
Do Not Publish
Tix. R. Ai’p. P. 47
11 1282F.U05




       At trial, the child victim used the tenns “tinkle” and “booty” to describe her genitals. She testified:
            (3.          And when he touched your tinkle with his fingers. did it go inside our tinkle or outside your tinkle?
            A.           Inside.
            Q.           Inside. And how did that make your tinkle feel?
            A.           Bad.
A child victim “may testit using language appropriate for her age to describe the sexual assault.”
                                                                                                            Karnes v. State. 873 S.W.2d 92. 96 (Tex.
App —Dallas 1994. no pet.): set’ (11.0) tii/oioii i. State. 791 5W.2d 130. 134 hex. Crirn. App. 1990) (‘[WJe
                                                                                                                    cannot expect the child victims of
violent crimes to testify with the same clarity and ability as is expected of mature and capable
                                                                                                  adults.”t.
                                (!ntirt iif ;4Tt1rth
                        Fifth listrirt uf xas at Jat1ai

                                       JUDGMENT
SAMUEL WILLARI) TAYLOR, Appellant                   Appeal from the 291 st Criminal District
                                                    Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-I 1-01282-CR          V.                     Cause No. F 10-72404-U).
                                                    Opinion delivered by Justice Moseley,
THE STATE OF TEXAS. Appellee                        Justices Francis and Lang participating.




       Based on the Court’s opinion of this date, the judgment of the trial court is AFF1RN’IEI).




.Iudgment entered December 5. 2012.




                                                                           f/f

                                                   4IMMOELFY
                                                    JUSTICE